                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SURGICAL CENTER OF
SOUTHFIELD, LLC d/b/a
FOUNTAINVIEW SURGERY                             Case No. 19-cv-10991
CENTER (Brian Slating),
                                                 Paul D. Borman
                           Plaintiffs,           United States District Judge

v.                                               Mona K. Majzoub
                                                 United States Magistrate Judge
ALLSTATE INSURANCE
COMPANY,

                     Defendant.
______________________________/

    OPINION AND ORDER GRANTING DEFENDANT ALLSTATE
INSURANCE COMPANY’S MOTION FOR SUMMARY JUDGMENT AND
              REQUEST FOR FEES AND COSTS
                       (ECF #12)

                                I.       FACTS

      Before the Court is Defendant Allstate Insurance Company’s (“Allstate”)

Motion for Summary Judgment and request for sanctions against Plaintiff Surgical

Center of Southfield, LLC d/b/a Fountain View Surgery Center (“Fountain View”).

Allstate also requests an award of fees and costs under 28 U.S.C. § 1927.

      On March 14, 2019, Fountain View filed this action to recover $236,307.48

for services provided to Mr. Brian Slating on February 28, 2019, alleging, inter alia,

that Allstate had failed to timely pay Fountain View in violation of Michigan’s No-

                                             1
Fault Act, M.C.L. § 500.3101, et seq. (“March Complaint” or “March Lawsuit”).

(ECF #1, Notice of Removal.) Plaintiff filed the Complaint in Wayne County Circuit

Court, which Allstate removed to federal court. Fountain View alleged in the March

Complaint that it had provided proof to Allstate that it was entitled to payment “more

than 30 days ago,” but also that the services had been rendered to Mr. Slating only

14 days prior, on February 28, 2019. (ECF #1-2, Compl., PgID 14.)

      On April 26, 2019, Fountain View, represented by counsel other than who had

filed the March Complaint, filed a nearly identical complaint against Allstate in

Wayne County Circuit Court seeking payment of the same $236,307.48 for services

provided to Mr. Slating on February 28, 2019. See Surgical Center of Southfield,

LLC d/b/a Fountain View Surgery Center, PLLC v. Allstate Property and Casualty

Insurance Company, 2:19-cv-11458-GAD-APP (E.D. Mich. 2019), ECF # 1 (“April

Lawsuit”). Allstate has incurred the cost of removing and defending the April

Lawsuit as well.

      On May 17, 2019, Counsel for Allstate, Jaquelyn McEttrick, contacted

Counsel for Fountain View who had filed the March Complaint, Mark Gaugier, to

request dismissal of one of the identical complaints. (ECF #12-3, Affidavit of

Jacquelyn A. McEttrick, June 4, 2019, PgID 136-137.) Gaugier responded in an

email on May 17, 2019, stating "I was just informed yesterday that [the April

Lawsuit counsel] are going to be handling this file and forgot when I saw your email.

                                             2
We can stipulate to dismiss this case as it will be handled by [the April Lawsuit

counsel’s] office from here on out." (Id.)

      The Docket of the March Lawsuit reflects that three days later, on May 20,

2019, Plaintiff Co-Counsel Ronald Puzio1 attempted to electronically file a Request

for Substitution of Counsel, instead of a stipulation of dismissal. (Id.) (See also ECF

#11, May 20, 2019.) The Request filed by Puzio was stricken for failure to follow

electronic filing guidelines. (Id.) Counsel for Allstate stated that she has contacted

Gaugier at least five times since Puzio improperly filed the Request for Substitution

of Counsel on May 20, 2019, but Fountain View has failed to dismiss the matter as

discussed. (Id.)

      Fountain View has not responded to Allstate’s Motion for Summary

Judgment. In its Motion, Allstate also requests reimbursement of $2,000 of the

$2,900 in sanctions and/or costs and fees incurred related to the duplicative and

unprosecuted March Lawsuit, pursuant to Federal Rule of Civil Procedure 11 and 28

U.S.C. § 1927. (ECF #12-1, Def.’s Mot., PgID 126-27.)




1
  Problematically, neither Puzio nor Gaugier filed a formal appearance on behalf of
Fountain View in the April Lawsuit, so neither receives CM/ECF notifications of
docket events. Counsel for Allstate discussed the need to file an appearance with
Gaugier prior to the stipulation of dismissal, and his co-counsel instead filed the
subsequently stricken Request for Substitution of Counsel. Counsel for Allstate
informed Gaugier that the Request for Substitution of Counsel was stricken. (ECF
#12-3, McEttrick Aff., PgID 137.)
                                            3
                            II.   STANDARD OF REVIEW

      Summary judgment is appropriate where the moving party demonstrates that

there is no genuine dispute as to any material fact. See Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); Fed. R. Civ. P. 56(a). A fact is “material” for purposes of a

summary judgment motion where proof of that fact “would have [the] effect of

establishing or refuting one of the essential elements of a cause of action or defense

asserted by the parties.” Midwest Media Prop., L.L.C. v. Symmes Twp., Ohio, 503

F.3d 456, 469 (6th Cir. 2007) (quoting Kendall v. Hoover Co., 751 F.2d 171, 174

(6th Cir. 1984)). A dispute over a material fact is genuine “if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

      “Rule 56(e) identifies affidavits, depositions, and answers to interrogatories

as appropriate items that may be used to support or oppose summary judgment.”

Alexander v. CareSource, 576 F.3d 551, 558 (6th Cir. 2009). “Of course, [the

moving party] always bears the initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, which it believes demonstrate the absence of a genuine issue of

material fact.” Taft Broadcasting Co. v. United States, 929 F.2d 240, 247 (6th Cir.

1991) (internal quotation marks omitted) (quoting Celotex, 477 U.S. at 323). If this

                                             4
burden is met by the moving party, the non-moving party’s failure to make a showing

that is “sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial,” will mandate the

entry of summary judgment. Celotex, 477 U.S. at 322. “[A] complete failure of proof

concerning an essential element of the nonmoving party’s case necessarily renders

all other facts immaterial.” Id. at 323.

      “The test is whether the party bearing the burden of proof has presented a jury

question as to each element in the case. The plaintiff must present more than a mere

scintilla of the evidence. To support his or her position, he or she must present

evidence on which the trier of fact could find for the plaintiff.” Davis v. McCourt,

226 F.3d 506, 511 (6th Cir. 2000) (internal citations and quotation marks omitted).

The non-moving party may not rest upon the mere allegations or denials of his

pleadings, but the response, by affidavits or as otherwise provided in Rule 56, must

set forth specific facts which demonstrate that there is a genuine issue for trial. Fed.

R. Civ. P. 56(e). “When the moving party has carried its burden under Rule 56(c),

its opponent must do more than simply show that there is some metaphysical doubt

as to the material facts . . . . Where the record taken as a whole could not lead a

rational trier of fact to find for the nonmoving party, there is no genuine issue for

trial.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586–

587 (1986) (footnote and internal quotations omitted).

                                              5
                                  III.   ANALYSIS

      There is no genuine issue of material fact that the March Lawsuit should be

dismissed as Counsel for Fountain View stated that there is no intention of pursuing

the instant matter and agreed to its dismissal. Fountain View Counsel has dilatorily

failed to do so, necessitating the instant motion. Therefore, the Court grants

Allstate’s motion and dismisses this action.

      Further, Allstate requests sanctions pursuant to Rule 11 for Fountain View

Counsel’s failure to undertake a reasonable inquiry before filing the March Lawsuit,

and/or costs and fees pursuant to 28 U.S.C. § 1927 for failing to dismiss an action

that Fountain View admittedly planned to abandon. Fountain View’s Counsel, Mark

Gaugier, ceased communication with Allstate as of May 22, 2019, and failed to take

the steps to voluntarily dismiss this case despite stating that he would so. (ECF #12-

3, Ex. 3 to McEttrick Aff., PgID 148.) The March Lawsuit was filed prematurely, a

mere 14 days after Mr. Brian Slating assigned his right to insurance payments to

Fountain View. Fountain View retained additional counsel and filed the duplicative

April Lawsuit to rectify its error, forcing Allstate to incur $2,900.00 in costs and fees

to repeat its defense of the March Lawsuit, and, now, file this Motion in order to

secure the dismissal agreed to by Gaugier.2 Allstate has requested reimbursement of


2
 Mark J. Gaugier, of the Law Offices of Joumana B. Kayrouz, PLLC, is Counsel of
Record and Lead Attorney on the March Lawsuit, but did not file a formal
appearance. (See CM/ECF Docket, No. 19-cv-10991.) Ronald C. Puzio, Jr., of
                                           6
$2,000 of the unnecessary costs and fees from Fountain View. Accordingly, the

Court grants Allstate’s request for costs and fees in the amount of $2,000.00.

                              IV.    CONCLUSION

      Based on the reasons stated above, the Court GRANTS Defendant Allstate

Insurance Company’s Motion for Summary Judgment and request for costs and fees

in the amount of $2,000.00.

IT IS SO ORDERED.                     s/Paul D. Borman
                                      Paul D. Borman
                                      United States District Judge

Date: August 20, 2019




Varjabedian Attorneys, is Co-Counsel of Record for Plaintiffs, and also did not file
a formal appearance. (Id.)
                                          7
